IN THE SUPREME COURT OF IOWA
                                  No. 15–1827

                        Filed November 18, 2016


SHAWN ALLEN JAMES,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Robert B.

Hanson, Judge.



      An inmate seeks reversal of a district court order denying

recalculation of earned-time credit.      DISTRICT COURT JUDGMENT

REVERSED; CASE REMANDED WITH DIRECTIONS.



      Shawn Allen James, pro se, for appellant.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellee.
                                           2

PER CURIAM.

       Shawn Allen James, an offender incarcerated under the control of

the Iowa Department of Corrections (IDOC), challenges its calculation of

his earned-time credit. The same legal issue is presented in Breeden v.

Iowa Department of Corrections, ___ N.W.2d ___ (Iowa 2016), decided

today. Our holding in Breeden is dispositive and requires that James’s

earned-time credit be recalculated at the rate of 1.2 days for each day of

good conduct. Id. at ___.

       James was convicted of attempted murder and terrorism with

intent in violation of Iowa Code sections 707.11 and 708.6 in August of

2000. He was sentenced to an indeterminate term of incarceration not to

exceed twenty-five years. Pursuant to Iowa Code section 902.7 (2001), 1 a

mandatory minimum sentence of five years for each offense was also

imposed.       James was a juvenile when he committed the offenses.

Attempted murder is a crime listed in Iowa Code section 902.12 that

requires offenders to serve a mandatory minimum term of seven-tenths,

or seventy percent, of their sentence before being eligible for parole or

work release. The IDOC calculated James’s earned-time accumulation

according to Iowa Code section 903A.2(1) (2001), which provides,

       For purposes of calculating the amount of time by which an
       inmate’s sentence may be reduced, inmates shall be grouped
       into the following two sentence categories:
               a. Category “A” sentences are those sentences which
       are not subject to a maximum accumulation of earned time
       of fifteen percent of the total sentence of confinement under
       section 902.12. . . . An inmate of an institution under the


       1Iowa   Code section 902.7 provides that if a person is found guilty of a forcible
felony “and that the person represented the person was in the immediate possession
and control of a dangerous weapon, displayed a dangerous weapon in a threatening
manner, or was armed with a dangerous weapon while participating in the forcible
felony,” the person must serve a minimum of five years before being eligible for parole.
                                          3
       control of the department of corrections who is serving a
       category “A” sentence is eligible for a reduction of sentence
       equal to one and two-tenths days for each day the inmate
       demonstrates good conduct and satisfactorily participates in
       any program or placement status identified by the director to
       earn the reduction. . . .
              ....
              b. Category “B” sentences are those sentences which
       are subject to a maximum accumulation of earned time of
       fifteen percent of the total sentence of confinement under
       section 902.12. An inmate . . . under the control of the
       department of corrections who is serving a category “B”
       sentence is eligible for a reduction of sentence equal to
       fifteen eighty-fifths of a day for each day of good conduct by
       the inmate.

The IDOC classified James’s sentence as category “B” and computed his

earned time at a rate of fifteen eighty-fifths of a day per each day served.

       James filed a motion to correct his sentence following this court’s

decision in State v. Lyle, 854 N.W.2d 378 (Iowa 2014) (holding automatic

mandatory minimum sentences for juvenile offenders constitute cruel

and unusual punishment under the Iowa Constitution). On March 13,

2015, the Iowa District Court for Polk County resentenced James to an

indeterminate term not to exceed twenty-five years, without the

mandatory minimum under section 902.12. 2 The sentencing order did

not designate an earned-time accumulation rate, but it provided,

       Any term of incarceration imposed may be reduced from the
       maximum sentence because of statutory earned time, work
       credits and program credits. Defendant may be eligible for
       parole before the sentence is discharged subject to statutory
       restrictions or sentence reductions.

The IDOC continued to calculate James’s earned-time accumulation at

fifteen eighty-fifths of a day per each day served (category “B”), rather


       2The district court retained the requirement that James serve a minimum of five
years for each offense under Iowa Code section 902.7. However, at the time of the
resentencing, these minimums had already been served.
                                       4

than the faster 1.2 days per day served (category “A”). As such, James’s

tentative discharge date (TDD), the earliest date he could discharge his

sentence, assuming he had all potential earned time, remained

January 25, 2023.

       James wrote to Offender Services complaining of the calculation,

stating, “As of 3-13-15 my 902.12 [mandatory minimum] has been

removed from my sentence and I now request that in accordance with my

new sentencing order that I be re-classified from Category ‘b’ sentence to

Category ‘A’ sentence.” Tamia Salviati, IDOC records officer, responded

by letter on April 6, 2015:

             The DOC is aware of your concerns. However, the
       decision in the Lyle case did not change the underlying
       nature of the sentence for which you were convicted. The
       decision only eliminated the minimum sentence component.
              The requirements under 903A.2(1)(b), Category B are
       still subject to a maximum accumulation of earned time of
       15% of the total sentence of confinement under 902.12. An
       inmate of an institution under the control of the DOC who is
       serving a category B sentence is eligible for a reduction of
       sentence equal to fifteen eighty-fifths of a day for each day of
       good conduct. There is no language in your sentencing order
       that alters the nature of the conviction under 903A.2(1)(b).
       Only the minimum sentence was changed.
                Therefore, do not expect a change in your TDD.

       On April 13, 2015, James filed a pro se motion to correct an illegal

sentence in the Iowa District Court for Polk County. The district court

denied the motion on April 23, finding that James was not challenging

the   sentencing     order,   but   instead   was   challenging   the   IDOC’s

“calculation of the time he [was] required to serve under that Court

Order.”       The district court stated the correct form of relief was an

application for postconviction relief under Iowa Code section 822.2(e) or

(f) (2015).
                                         5

          On May 4, James filed a pro se application for postconviction relief.

On May 14, he filed a brief in support of his application and a motion for

summary disposition, asserting the IDOC’s calculation of his sentence

violated Lyle, the text of sections 902.12 and 903A.2, and the Due

Process Clause of the Federal Constitution.          See Iowa Code § 822.6

(allowing      summary     disposition   in   postconviction   relief   actions).

Specifically, James alleged his entire sentence should be recalculated as

category “A” because his mandatory minimum had been removed.                   If

James’s sentence had been calculated under category “A,” he alleged he

would be eligible for discharge.

          The State filed a resistance and cross-motion for summary

judgment on June 1, arguing it was the conviction for a crime listed in

section 902.12—and not the mandatory minimum imposed by that

section—that controlled the earned-time accrual rate. The State asserted

that Lyle did not alter the methods of calculating earned time because

Lyle only addressed mandatory minimum sentence requirements, not

“earned time accrual rate or any other matter related to the actual length

of the sentence of juvenile offenders.” At the hearing on August 21, all

parties agreed the facts were not in dispute and the issue to be

determined was one of law.

          On October 19, the district court granted the State’s motion for

summary judgment and dismissed James’s application for postconviction

relief.    The district court relied on an earlier case from Polk County,

Breeden v. Iowa Department of Corrections, No. CVCV049065 (Iowa Dist.

Ct. May 11, 2015).        The district court found that the IDOC correctly

classified James’s sentence as category “B” and that such classification

did not offend Lyle, sections 903A.2 and 902.12, or the Iowa
                                      6

Constitution.   James filed a notice of appeal on November 6, and we

retained the appeal.

      II. Standard of Review.

      Postconviction proceedings, including summary dismissals, are

reviewed for errors at law. Castro v. State, 795 N.W.2d 789, 792 (Iowa

2011).   The district court’s interpretation of a statute is reviewed for

errors at law. State v. Iowa Dist. Ct., 616 N.W.2d 575, 578 (Iowa 2000)

(en banc). To the extent James’s claim raises constitutional issues, our

review is de novo. Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012).

      III. Disposition.

      Based on our holding today in Breeden, we reverse and vacate the

district court’s ruling and remand this case for entry of an order directing

the IDOC to recalculate James’s sentence at the category “A” rate for all

his time served. ___ N.W.2d at ___.

      DISTRICT COURT JUDGMENT REVERSED; CASE REMANDED

WITH DIRECTIONS.

      This opinion shall not be published.